*1191OPINION.
Tkussell:
Upon the record the petitioner’s deduction in the amount of $15,000 as the extent to which the debt in question was not recoverable, the said debt having been ascertained to be worthless to that extent and having been charged off its books in closing the same for the year 1921, is a proper deduction and should be allowed under section 234 (a) (5) of the Revenue Act of 1921. See Appeal of Stieglitz, Treiber Co., Inc., 1 B. T. A., 452,
The adjustment of petitioner’s invested capital for the year 1921 as made by the Commissioner on account of income and profits taxes for years prior to 1921 must be sustained under section 1207 of the Revenue Act of 1926.

Judgment will be entered upon 15 days’ notice, pursuant to Rule 50.

Considered by Littleton, Smith, and Love.